Citation Nr: 9921927	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the post-operative 
residuals of a right knee arthrotomy, currently rated as 10 
percent disabling.

2.  Timeliness of the appeal on the issue of entitlement to 
VA compensation, pursuant to 38 U.S.C.A. § 1151, for sinus 
bradycardia and syncope, due to treatment at a Department of 
Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to February 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts, which denied the veteran's claims for an 
increased rating for his service-connected post-operative 
residuals of a right knee arthrotomy (right knee disability) 
and to VA compensation, pursuant to 38 U.S.C.A. § 351 (now 
38 U.S.C.A. § 1151), for sinus bradycardia and syncope due to 
treatment at a Department of Veterans Affairs Medical Center.  


REMAND

As a preliminary matter, the Board notes that in September 
1991, the veteran filed a Notice of Disagreement (NOD) with 
respect to the June 1991 denial of the increased rating 
claim, and in October 1996, the RO issued him a Statement of 
the Case (SOC).  In a statement dated in November 1996 and 
received at the RO that same month, the veteran reiterated 
his disagreement with the denial of his claim for an 
increased rating.  The Board accepts the November 1996 
statement as a Substantive Appeal with respect to this claim 
pursuant to 38 C.F.R. § 20.202 (1998).  Thus, while the RO 
has treated the current appeal as involving a new claim for 
an increased rating, the Board finds that the current appeal, 
in fact, originated with the June 1991, and has continued to 
date.  Hence, the RO should adjudicate the claim accordingly. 

Additional development also is warranted with respect to the 
increased rating claim.  In June 1996, the veteran underwent 
a VA orthopedic examination in connection with the claim.  
During the examination, the veteran essentially reported that 
his service-connected right knee disability was productive of 
significant pain and corresponding functional loss, and the 
physician diagnosed him as having clinically advanced right 
knee arthritis that was not responsive to conventional 
medications.  Of particular note, he added that, in the near 
future, the veteran was expected to have total right knee 
replacement surgery at a Jamaica Plains medical facility, 
presumably a VA Medical Center (VAMC).  However, copies of 
subsequent VA treatment records, including the operative 
report, have not been associated with the claims folder.  The 
Board notes that this is significant because Diagnostic Code 
5055 provides for a 100 percent rating, which remains in 
effect for one year, following the implantation of 
prosthesis.  In addition, under this code, the minimum 
schedular rating following knee replacement surgery is 30 
percent.  The record also indicates that the veteran has 
received medical treatment at VAMCs in Springfield and 
Northampton.  Under these circumstances, it is essential that 
all outstanding medical records, to specifically include the 
report of any VA surgery, if performed, be associated with 
the claims folder before the Board can render a decision.

The Board also finds that after all outstanding treatment 
records are associated with the claims file, a 
contemporaneous and thorough VA examination (that takes into 
account the records of the veteran's prior medical history, 
and especially the report of any right knee replacement 
surgery) would be helpful in resolving the increased rating 
issue.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In 
the examination report, the physician should include an 
opinion as to whether the veteran experiences functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, and the RO should consider 
these factors in adjudicating this claim.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  In addition, the examiner should indicate 
whether the veteran's right knee disability is manifested by 
arthritis and/or instability, and on remand, the RO should 
consider whether separate evaluations for arthritis and 
instability are warranted.  See VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997).  

With respect to the claim for VA compensation, pursuant to 
38 U.S.C.A. § 1151, for sinus bradycardia and syncope, due to 
treatment at a Department of Veterans Affairs Medical Center, 
as noted above, the RO also denied entitlement to these 
benefits in its June 1991 decision.  In September 1991, the 
veteran filed an NOD as that claim, and the RO issued him an 
SOC on October 25, 1996.  The letter accompanying the SOC 
explained that if the RO did not receive a reply from the 
veteran within 60 days, or within the remainder of the one-
year period from the date of the letter notifying him of the 
action on appeal, his case would be closed.  A copy of the 
letter was sent to the veteran's representative.  In a 
statement dated in November 1997 and received at the RO that 
same month, the veteran indicated presented argument in 
support of his right knee claim but did not discuss his claim 
for VA compensation benefits pursuant to 38 U.S.C.A. § 1151.  
Thereafter, in a statement dated in January 1997 and received 
at the RO that same month, the veteran expressed his 
disagreement with the October 1996 SOC; a notation indicates 
that it was accepted by the RO "in lieu of VAF 9."  

However, VA regulations provide that a substantive appeal to 
the Board must be filed within 60 days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. See 38 C.F.R. § 20.302 (1998); see also, 
38 U.S.C.A. § 7105 (b)(2), (d)(1) (West 1991). Under the 
circumstances of this case, it does not appear that the 
veteran timely perfected his appeal.

If the veteran has not submitted a timely Substantive Appeal, 
the Board has no jurisdiction to consider the issue on the 
merits.  Here, however, the RO has not considered the issue 
of the timeliness of the Substantive Appeal and the Board may 
not do so in the first instance because the veteran has not 
had the opportunity to offer evidence and argument on this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should include any 
outstanding records of VA medical care, 
dated since May 1996, and especially the 
report of the veteran's planned right 
knee replacement surgery, to include from 
the VA Medical Centers in Northampton, 
Springfield and Jamaica Plains, 
Massachusetts, as well as from any other 
facility or source identified by the 
veteran.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  In rendering his diagnosis, the 
examiner should, if appropriate, 
specifically discuss the impact of the 
veteran's right knee replacement surgery, 
and indicate whether the veteran has 
arthritis and instability.  The examiner 
also should render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his right knee (to 
include with use or upon activity) as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  I

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, he must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  In 
adjudicating the claim for an increased 
evaluation for the right knee, the RO 
should take into consideration any 
functional loss due to pain and pain on 
movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), as well as 
whether separate evaluations for 
arthritis and instability are warranted 
(consistent with VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).  The RO 
should also adjudicate whether the 
veteran has submitted a timely 
substantive appeal with respect to his 
claim of entitlement to VA compensation, 
pursuant to 38 U.S.C.A. § 1151, for sinus 
bradycardia and syncope, due to treatment 
at a Department of Veterans Affairs 
Medical Center.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  This should include an 
SSOC on the issue of the timeliness of 
his Substantive Appeal, and provide him 
with an opportunity to offer evidence and 
argument with respect to that 
determination before the case is returned 
to the Board for further consideration.  
The SSOC should contain a summary of the 
pertinent facts as well as the pertinent 
laws and regulations applicable to the 
proper filing of appeals.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


